Citation Nr: 1003228	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1970 rating decision which denied entitlement to service 
connection for a back condition.

2.  Whether the Regional Office has jurisdiction of the issue 
of whether the Board of Veterans' Appeals committed CUE in an 
October 1996 decision which denied the Veteran's claim to 
reopen a previously disallowed claim of entitlement to 
service connection for a low back disability.

3.  Entitlement to an effective date earlier than August 27, 
2001, for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Mark Leadlove, Attorney



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and September 2007 
rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.  
The Veteran testified before a Decision Review Officer (DRO) 
in October 2007; a transcript of that hearing is associated 
with the claims folder.

A videoconference hearing was held in June 2009 for the 
purpose of identifying the issues that are in appellate 
status.  No testimony was elicited from the Veteran.  
Nevertheless, a transcript of that hearing is associated with 
the claims file.

Correspondence was received from the Veteran's attorney in 
July 2009 which appears to indicate a belief that the issue 
of entitlement to a higher initial rating for his service-
connected low back disability is currently before the Board.  
However, a VA Form 9 received on July 18, 2008, clearly 
indicates the Veteran's intent to withdraw his appeal as to 
this issue.  See 38 C.F.R. § 20.204 (2009).  Since the Board 
no longer has jurisdiction of this issue, it REFERS this 
correspondence to the RO for consideration as to whether the 
Veteran has submitted a claim for an increased disability 
rating. 

(The issue of whether an October 9, 1996, decision of the 
Board of Veterans' Appeals denying a claim to reopen a 
previously disallowed claim of entitlement to service 
connection for a low back disability should be revised or 
reversed on the grounds of CUE is the subject of a separate 
decision).


FINDINGS OF FACT

1.  An unappealed June 5, 1970, rating decision denied 
service connection for a back condition.  

2.  The June 5, 1970, rating decision considered the 
applicable law and regulations in effect at that time and was 
appropriately supported by the evidence then of record.

3.  The Veteran's appeal of an October 1996 Board decision 
which denied the Veteran's request to reopen a previously 
disallowed claim of entitlement to service connection for a 
low back disability was dismissed as untimely by the Court of 
Appeals for Veterans Claims.  

4.  On June 26, 2001, the RO received correspondence on 
official letterhead from an attorney which indicated that his 
client, the Veteran, was "preparing to file a renewed 
application for benefits under the 'new and material 
evidence' provisions of the United States Code and related 
regulations."

5.  As of June 26, 2001, the only claim for service 
connection previously disallowed by the VA was for a low back 
disability.  

6.  On August 27, 2001, correspondence was received from the 
Veteran's attorney which was designated as a claim to reopen 
the previously disallowed claim of entitlement to service 
connection for a low back disability.

5.  A November 2004 rating decision granted service 
connection for degenerative disc disease with spina bifida 
occulta, defect at the pars intraarticularis and 
spondylolysis and spondylolisthesis at L5, effective August 
27, 2001.


CONCLUSIONS OF LAW

1.  The June 5, 1970, rating decision which denied 
entitlement to service connection for a back condition was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2009).

2.  The October 1996 Board decision which denied the 
Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for a low back disability 
became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

3.  The criteria for an effective date of June 26, 2001, and 
no earlier, have been met for service connection for a low 
back disability.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.151, 3.155, 20.603 (2001); 38 C.F.R. 
§§ 3.104(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Initially, the Board observes that the United States Court of 
Appeals for Veterans Claims ("the Court") has held that the 
VCAA has no applicability in determining whether there was 
clear and unmistakable error in decisions by the Board.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  More 
recently, the Court concluded that the VCAA is not also 
applicable to CUE matters related to RO rating decisions.  
Parker v. Principi, 15 Vet. App. 407 (2002).

This does not, however, obviate the necessity of informing 
the Veteran of the evidence necessary to substantiate his 
claim for an earlier effective date for service connection.  
In the present case, a February 2004 letter notified the 
Veteran of what evidence and information was necessary to 
substantiate his claim for service connection for a low back 
disorder as well as VA's and his duties in assisting in the 
development of his claim.  However, neither this letter, nor 
any other correspondence sent during the appeal, provided 
specific notice as to what evidence and information is 
necessary to establish an earlier effective date.  

Nevertheless, the Board finds that it may proceed with a 
determination at this time.  In this regard, the Veteran, 
through his own actions and his attorney's statements, has 
demonstrated an awareness of what is necessary to 
substantiate a claim for an earlier effective date.  Any 
potential prejudice to the Veteran is therefore rendered 
harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The September 2006 statement of the case contained the 
content of the VA regulation pertaining to the establishment 
of an effective date; it also provided a discussion of the 
reasons why the Veteran's claim remained denied.  While not 
notice, per se, the Board observes that the Veteran indicated 
on his November 20, 2006, Substantive Appeal (VA Form 9) that 
he had read the September 2006 statement of the case.  Thus, 
the Board is of the opinion that it is reasonable to conclude 
that he has actual notice of its contents, including the 
information which describes what is necessary to establish an 
earlier effective date.  Additionally, the Veteran's attorney 
has made a number of arguments throughout this appeal as to 
why the Veteran is entitled to an earlier effective date, 
including the CUE claim addressed below.  The Board finds 
that the level of detail provided in these various arguments 
reflect an understanding of the rule of law as it pertains to 
effective dates, including the role of finality in 
establishing effective dates.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge may be 
established by statements or actions by an appellant or an 
appellant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim).  

In light of the above, the Board concludes that there is 
sufficient evidence that the Veteran understood what was 
necessary to substantiate his claims decided herein.  
Furthermore, the Board is satisfied that the Veteran was 
provided a meaningful opportunity to participate in the 
adjudicatory process.  The record contains numerous written 
statements from the Veteran and his attorney as to why he is 
entitled to the benefits sought on appeal.  Under these 
circumstances, a remand for the purpose of providing notice 
would appear to only unnecessarily delay the appeal without 
any obvious benefit flowing to the Veteran.  Therefore, the 
Board finds that it may proceed with a decision at this time.  

As for the VA's duty to assist, the Board notes that a CUE 
claim is based on evidence already of record in the claims 
file.  Additionally, no further development is necessary with 
respect to the Veteran's appeal for an earlier effective 
date.  Under the circumstances of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Evidence and Argument Submitted Post-Certification

As an initial matter, the Board notes that the record was 
held open for thirty days following the June 2009 
videoconference hearing for the purpose of allowing the 
Veteran's attorney to submit a brief addressing the issues on 
appeal.  This brief was received in July 2009; it reiterates 
arguments already of record at the time of the June 2009 
hearing and includes copies of evidence already contained 
within the claims file and reviewed by the RO.  A cover 
letter accompanying the July 2009 brief with exhibits states, 
        
"[a]ll of the material contained therein 
previously has been submitted into the record of 
[the Veteran's] claim.  As a result, there is no 
need for Regional Office ("RO") review of this 
material.  To the extent the [Board] feels 
differently, [the Veteran] waives review of the 
Supplement Memorandum and Appendix by the RO."  

In light of the foregoing statement, the Board finds that a 
remand for RO consideration of this brief and attached 
documents is not required.  See 38 C.F.R. § 20.1304(c) 
(2009).

Analysis

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefore.  38 U.S.C.A. 
§ 5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1).

Title 38 of the Code of Federal Regulations (2009) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
a veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2009).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of a veteran's initial claim and which does not 
encompass service department records, the effective date of 
such an award shall be the date of receipt of the veteran's 
reopened claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2) (2009).

Under 38 C.F.R. § 3.105(a) (2009), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

In the present appeal, the Veteran seeks an effective date 
earlier than September 27, 2001, for service connection for 
degenerative disc disease with spina bifida occulta, defect 
at the pars intraarticularis and spondylolysis and 
spondylolisthesis at L5, to include as on the basis of CUE in 
a June 1970 RO rating decision and in an October 1996 Board 
decision.  

I. CUE in a June 1970 RO Rating Decision

The laws and regulations in effect at the time of the June 
1970 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 310 (1970); 38 C.F.R. § 3.303 (1969).  The law also 
provided that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1969).  

By RO decision dated June 5, 1970, the Veteran was denied 
service connection for a "back condition;" he was notified 
of the RO's decision in a letter dated in June 1970.  The 
rating decision and the notice letter reflect that his claim 
was denied because the evidence of record reflected that the 
Veteran's only back disability at that time was spina bifida, 
which is a constitutional or developmental abnormality and 
not a disability entitled to service connection under the 
law.  The rating decision reflects that the RO relied on a 
February 1970 X-ray which showed spina bifida and an April 
1970 VA examination report which reported X-ray results 
showing spina bifida without other back disability.  The 
Veteran did not appeal the June 5, 1970, decision.  
Therefore, absent a showing of CUE, the decision is final and 
not subject to revision on the same factual basis.  38 C.F.R. 
§ 3.105(a).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, an error occurred based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Finally, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Bouton v. Peake, 23 Vet. App. 70 (2008).  See 
also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Correspondence received from the Veteran's attorney in July 
2008 asserts that the RO committed CUE in its June 5, 1970, 
rating decision when it ignored a diagnosis of spondylolysis 
noted on the Veteran's February 1970 separation physical.  
See Written Statement Attached to VA Form 9 received July 18, 
2008.  The Court held in Bouton that an RO's denial of the 
existence of evidence in the claims file was sufficient to 
satisfy the first and second CUE requirements (i.e., either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied, and an 
error occurred based on the record).  See also Russell, 3 
Vet. App. at 313-14.  The facts in Bouton demonstrated that 
at the time of the RO decision, the claims file contained 
five medical records evidencing depression secondary to the 
veteran's service-connected back disorder.  Yet, in denying 
the veteran's claim for service connection for an acquired 
psychiatric disorder, the RO stated that "[t]here is no 
record of psychiatric disability to include post-traumatic 
stress disorder showing a chronic disability subject to 
service connection."  Bouton, slip. op. at 3.  The RO's 
failure to address the five medical records was deemed by the 
Court as a "clear" denial of the existence of such evidence 
in the claims file.  Id.  

As noted above, the June 5, 1970, RO rating decision and 
notice to the Veteran indicates that his claim for service 
connection for a "back condition" was denied on the basis 
that the evidence of record did not show a diagnosis of a 
back disorder other than spina bifida.  The RO rating 
decision solely discusses the Veteran's in-service complaints 
of back pain, the results of a February 1970 X-ray, and the 
findings of an April 1970 VA examination.  No mention is made 
of the Veteran's February 1970 service separation examination 
which contains a notation that the Veteran has 
"spondylolysis L5, left side."  

The Board finds the above facts to be nearly identical to 
those in Bouton.  As such, it is reasonable to conclude that 
the RO erred in its June 1970 rating decision in denying the 
existence of evidence which demonstrates a low back 
disability other than spina bifida.  Such error, however, 
cannot constitute CUE unless it is the type of error that 
would have manifestly changed the outcome of the RO's 
decision.  This may be shown where all evidence at the time 
of the decision "militated in support of the claim."  Id. 
at 4 (quoting Crippen v. Brown, 9 Vet. App. 412, 422 (1996)).  

In Bouton, the Court held that CUE was shown as there was no 
evidence before the RO that could have supported a denial of 
the service-connection claim on the merits.  More 
specifically, none of the remaining evidence of record 
considered whether there was a connection between depression 
and the veteran's service-connected back disorder.  Thus, it 
did not constitute negative evidence as to the question of 
whether the veteran had depression secondary to a service-
connected disability.  Id.  

While the Board finds that the facts of the present appeal 
are similar to Bouton with respect to whether the RO erred in 
adjudicating the June 1970 claim, it finds that the current 
claim can be distinguished from Bouton as to the issue of 
whether such error constitutes CUE.  In this regard, the 
Board observes that it is not clear what objective clinical 
evidence is the basis for the notation of "spondylolysis" 
on the Veteran's February 25, 1970, service separation 
examination.  Rather, the clinical examination of the 
Veteran's spine at service separation was noted to be normal.  
Moreover, a service clinical record dated February 27, 1970, 
reflects that an X-ray was obtained following complaints from 
the Veteran that he had a one and one-half year history of 
low back pain.  The results of this X-ray demonstrated 
"spina bifida occulta and [questionable] spondylolysis."  
The Veteran's service treatment records do not contain any 
additional recorded complaints or findings pertaining to his 
spine.  Post-service, in April 1970, the Veteran was examined 
in conjunction with a claim for VA compensation.  Following 
an examination of the Veteran, including an X-ray which 
revealed spina bifida at L5 and "no other abnormalit[ies]," 
the examiner diagnosed the Veteran with a history of low back 
pain and spina bifida at L5.  There is no mention of 
spondylolysis.  

The above recitation of the record demonstrates that the RO 
was faced with a record which contained a service separation 
examination with a notation of "spondylolysis L5, left 
side," but no indication of what objective clinical evidence 
supported this notation.  Conversely, the record contained 
two X-ray reports one of which showed a questionable 
diagnosis of spondylolysis and another which failed to reveal 
any trace of spondylolysis.  With respect to the latter 
evidence, the Board finds that it provides a competent basis 
for concluding that the Veteran did not have a back disorder 
other than spina bifida at the time of the June 5, 1970, RO 
rating decision.  As such, it cannot be said that all 
evidence at the time of the June 5, 1970, RO decision 
"militated in support of the claim" or, in other words, 
that the evidence of record compels the conclusion to which 
reasonable minds could not differ that the June 5, 1970, 
rating result would have been manifestly different had the 
existence of the Veteran's February 1970 service separation 
examination not been denied.  

The Board acknowledges the contentions made by the Veteran's 
attorney throughout this appeal that the diagnosis provided 
in the February 1970 service separation examination clearly 
indicates that the Veteran incurred spondylolysis during 
service.  In making such assertions, the Veteran's attorney 
notes in a July 2008 correspondence that an October 2003 
affidavit from Dr. N. states that "the medical evidence in 
1970 indicates spondylolysis."  Dr. N.'s opinion is clearly 
competent medical evidence that is relevant to the Veteran's 
claim for service connection for a low back disability.  
However, it is not relevant to the issue of whether there was 
CUE because such determination must be based on the record 
that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. 
at 314.  

In the present case, the RO relied upon the medical evidence 
of record at the time of the June 5, 1970, rating decision 
which, as discussed above, contained differing medical 
diagnoses.  There was no competent medical opinion of record 
at that time which stated that the Veteran's in-service 
notation was a definitive diagnosis or, alternatively, that 
the February 1970 diagnosis of questionable spondylolysis was 
confirmed by clinical evidence of record.  Absent such 
evidence, the Board cannot conclude that all evidence at the 
time of the June 5, 1970, RO decision "militated in support 
of the claim."  Furthermore, any assertion by the Veteran 
that the RO's failure to obtain a medical opinion regarding 
this issue constituted CUE cannot survive.  See Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (any breach of VA's 
duty to assist the veteran in the development of his claim 
cannot constitute a basis for CUE).  Accordingly, for the 
reasons discussed herein, the Board concludes that CUE is not 
established and the Veteran's appeal must be denied.

II. Jurisdiction for Claim of CUE in an October 1996 Board 
Decision

In expressing disagreement with the effective date assigned 
to his award of service connection for a low back disability, 
the Veteran, through his attorney, indicated that the 
effective date should relate back to the date his initial 
claim for compensation was received, namely, March 6, 1970, 
on the basis that there was CUE in a June 5, 1970, RO rating 
decision.  However, as discussed above, the Board does not 
find that there was CUE in this RO decision.  Thus, the Board 
turns to the Veteran's contention that the effective date of 
his award should alternatively be September 15, 1992, the 
date he filed to reopen his claim for service connection for 
a low back disability.  Historically, this claim to reopen 
was denied by the RO in October 1992.  The Veteran appealed 
this rating decision to the Board, and in an October 1996 
decision the Board denied the Veteran's request to reopen his 
previously denied claim on the basis that no new and material 
evidence had been presented.  Thereafter, he appealed to the 
Court, which eventually dismissed the appeal in October 1999 
as untimely.  The Board's October 1996 decision subsumed the 
September 1992 RO rating decision and is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).  
Cf. Disabled American Veterans v. Gober, 234 F.3d 682, 693 
(Fed. Cir. 2000); May v. Nicholson, 19 Vet. App. 310 (2005).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  See 38 C.F.R. § 
20.1400 (2009); 64 Fed. Reg. 73,413-73,414 (Dec. 30, 1999). 

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411 (2009).

In the present case, the Veteran submitted a motion for CUE 
in the Board's October 1996 decision in correspondence 
related to his November 2005 notice of disagreement with the 
effective date assigned to his low back disability award.  
The RO properly determined that it did not have jurisdiction 
of this issue.  Based on the provisions of 38 C.F.R. 
§ 20.1400, the Board affirms this determination.  However, 
now that the RO has transmitted the Veteran's motion to the 
Board it will address it.  Similarly, it will address a 
motion submitted directly to the Board in correspondence 
received on July 2, 2009.  

Pursuant to the Board's own procedures and practices, the 
issue of whether there was CUE in an October 1996 Board 
decision denying the Veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for a low back disability will be the subject of a 
separate decision.  However, for the purposes of deciding the 
Veteran's claim for an earlier effective date, the Board 
notes that it is denying the Veteran's motion for revision of 
the Board's October 1996 decision regarding whether there was 
new and material evidence sufficient to reopen his previously 
denied claim for service connection.  

III. Earlier Effective Date

Historically, the Veteran filed a claim for service 
connection for a low back disability in March 1970.  As 
discussed previously, the RO denied this claim in a June 5, 
1970, rating decision which became final when the Veteran did 
not appeal the decision.  38 C.F.R. § 20.1103 (2009).  
Thereafter, the Veteran requested that VA reopen this claim; 
the RO denied such request by rating decisions dated in 
August 1981 and October 1992 on the basis that new and 
material evidence had not been submitted.  The Veteran 
appealed the October 1992 rating decision to the Board.  In 
March 1995, the Board remanded his appeal back to the agency 
of original jurisdiction for further development.  Following 
its return to the Board, an October 1996 decision denied the 
Veteran's claim to reopen his claim for service connection 
for a low back disability.  The Veteran subsequently appealed 
this decision to the Court.  A September 1997 Order of the 
Court dismissed the Veteran's appeal as untimely.  The United 
States Court of Appeals for the Federal Circuit reversed this 
Order in November 1998 and remanded the appeal to the Court.  
The Court again dismissed the Veteran's appeal as untimely by 
an Order of the Court dated in October 1999.  The October 
1996 Board decision then became final; it also subsumed the 
October 1992 RO rating decision.  See Dittrich v. West, 163 
F.3d 1349 (1998); see also Donovan v. West, 158 F. 3d 1377 
(Fed. Cir. 1998); 38 C.F.R. § 20.1104 (2009).  

On June 26, 2001, the RO received a letter from an attorney 
printed on official letterhead.  This letter stated that the 
Veteran was a client of the undersigned attorney and that the 
Veteran was "preparing to file a renewed application for 
benefits under the 'new and material evidence' provisions of 
the United States Code and related regulations."  On August 
27, 2001, the RO received additional correspondence from this 
attorney as well as evidence in support of a claim to reopen 
a previously disallowed claim for service connection for a 
low back disability.  By RO rating decision dated in November 
2004, the RO reopened the previously disallowed claim and 
granted service connection for degenerative disc disease with 
spina bifida occulta, defect at the pars intraarticularis and 
spondylolysis and spondylolisthesis at L5; an effective date 
of August 27, 2001 was assigned for this award.  

When a claim for disability benefits has been filed which 
meets the requirements of 38 C.F.R. § 3.151, an informal 
request for reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2009).  As of June 26, 2001, the Veteran had 
previously filed a claim which met the requirements of 
38 C.F.R. § 3.151.  See VA Form 21-526 received March 6, 
1970.  Furthermore, the only disability claims previously 
adjudicated by the RO as of June 26, 2001, were for a low 
back disability and pes planus; service connection was in 
effect for pes planus as of March 5, 1970.  Thus, the only 
"renewed application for benefits under the 'new and 
material evidence' provisions" the June 26, 2001, letter 
could be referencing was the Veteran's previously disallowed 
claim for service connection for a low back disability.  

The Board acknowledges that the June 26, 2001, letter makes 
no specific mention of the Veteran's low back disability.  
Nevertheless, in light of the above circumstances, the Board 
concludes that this correspondence can reasonably be 
interpreted to evidence an intent by the Veteran to seek 
reopening of his claim for low back disability.  Moreover, 
the Board finds that it was submitted by an authorized 
representative.  See 38 C.F.R. § 20.603(a) (2001) (In lieu of 
being designated as an appellant's representative through a 
properly executed VA Form 22a, "Appointment of Attorney or 
Agent as Claimant's Representative," an attorney may state 
in writing on his or her letterhead that he or she is 
authorized to represent the appellant; designations are 
effective when they are received by the agency of original 
jurisdiction).  See also 38 C.F.R. § 3.155(a) (any 
communication indicating an intent to apply for one or more 
benefits from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim).  As such, the June 26, 2001, 
correspondence constitutes a claim to reopen the Veteran's 
previously disallowed claim of entitlement to service 
connection for a low back disability.  See 38 C.F.R. 
§§ 3.1(p), 3.155, 3.160(e) (2009).  

It is true that correspondence was received from the 
Veteran's Member of Congress one day earlier, on June 25, 
2001.  However, this correspondence, dated June 21, 2001, and 
attached documents only refer to the Veteran's interest in a 
"renewed claim for benefits."  There is no mention of a 
claim based on the presentation of new and material evidence 
or his previously disallowed low back disability claim.  
Absent some indication that the Veteran is seeking 
readjudication of this previously denied claim, the Board is 
of the opinion that the correspondence received on June 25, 
2001, could be referring to any number of claims pertaining 
to veterans' benefits, including service connection claim for 
a new disability or a claim for increased evaluation of his 
service-connected pes planus.  As such, it is not specific 
enough constitute a claim to reopen.  See §§ 3.1(p), 
3.155(a).

The record does not contain any additional correspondence 
received between the October 1996 Board decision and the June 
26, 2001, claim to reopen.  Therefore, in the absence of a 
showing of CUE in the June 1970 RO rating decision and/or the 
October 1996 Board decision, the earliest effective date 
allowable by law is June 26, 2001.  See 38 C.F.R. 
§§ 3.105(a), 3.400(q)(2).  









	(CONTINUED ON NEXT PAGE)



ORDER

The June 5, 1970, rating decision that denied the Veteran's 
claim of entitlement to service connection for a back 
condition, was not clearly and unmistakably erroneous, and 
the appeal of this issue is denied.

The RO's decision not to adjudicate the issue of whether the 
Board of Veterans' Appeals committed CUE in a October 1996 
decision was proper and the appeal of this issue is denied.  

Entitlement to an effective date of June 26, 2001, but no 
earlier, is granted for the award of service connection for 
degenerative disc disease with spina bifida occulta, defect 
at the pars intraarticularis and spondylolysis and 
spondylolisthesis at L5. 



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


